Order Withdrawn, Appeal Reinstated and Order issued July 5, 2013




                                          In The
                                  Court of Appeals
                                         For The
                              First District of Texas

                                  NO. 01-12-00479-CR

                  JONATHAN GERMAINE PERKINS, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                        On Appeal from 339th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1316854

                                             ORDER
       On May 15, 2013, this Court issued an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for appellant’s failure to file a
brief. On July 5, 2013, appellant’s brief was filed along with a motion to extend time to
file the brief.
       Accordingly, our order of May 15, 2013, is withdrawn. The appeal is reinstated.
Appellant’s motion to file his brief is granted and the State’s brief is due August 5, 2013.
It is so ORDERED.

                                                  _/s/ Jane Bland
                                                  Acting Individually